Citation Nr: 0325962	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The veteran died in November 1997, and the 
appellant is his widow.

This matter was previously before the Board in July 2002 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran died on November [redacted], 1997.  The cause of 
death was multiple myeloma.  Gastrointestinal bleeding 
contributed to death, but was not resulting in the underlying 
cause of death.  No other significant conditions are 
identified as having caused or contributed to his death.

3.  At the time of his death, the veteran's only service-
connected disability was intervertebral disc syndrome.

4.  Multiple myeloma was not manifested until many years 
after service and was not causally related to active military 
service.

5.  VA treatment in December 1991 did not result in 
additional disability nor did it cause, aid, lend assistance 
to, combine with another disorder, or have a significant role 
in the veteran's death.


CONCLUSION OF LAW

Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred in 
or aggravated as a result of VA treatment or the veteran's 
active service, nor may its incurrence or aggravation be 
presumed based on the veteran's service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through a December 1998 statement of the case and 
supplemental statements of the case dated in October 1999, 
June 2001, and May 2003, the appellant and her representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence that would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  In a July 2002 
Board remand and in correspondence from the RO dated in 
January 2001, October 2002, and January 2003, the appellant 
was notified of the requirements of VCAA.  Specifically, 
these documents informed her of what type of evidence was 
needed to substantiate her claim, evidence that she should 
supply, evidence VA would obtain, and outlined VA's duty to 
assist her in developing her claim.  Moreover, a Hearing 
Officer informed the appellant during an April 1999 personal 
hearing of the specific type of evidence needed to support 
her claim.

Based on the aforementioned documents, which are incorporated 
herein by reference, the Board finds that the RO has 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Moreover, pertinent post-service medical records have been 
associated with the record.  The RO was unable to request the 
records of Edward T. O'Brien, M.D., since there was no 
response by the appellant to requests for completed 
authorization forms in correspondence that was dated in 
October 2002 and January 2003. 

Factual Background

Service medical records indicated the veteran injured his 
back during basic training, in June 1953.  He was diagnosed 
as having a herniated disc at L5-S1.  Clinical records dated 
in November 1953 indicated x-ray studies had been performed.  
Other records showed that x-rays of the chest and lumbosacral 
spine were obtained once in December 1953, twice in January 
1954 and once each in March, and May 1954.  Records also 
indicated that a myelogram was performed in January 1954.  
The appellant does not contend it, nor is it reflected by the 
records that the veteran was exposed to any form of ionizing 
radiation other than the x-ray studies performed in 1953-
1954.

Letters written by the veteran to the appellant dated in 1953 
and 1954 noted x-rays taken during that period.

In December 1954, service connection was granted for 
intervertebral disc syndrome and a 20 percent evaluation was 
assigned.  A November 1959 rating decision reduced the 
evaluation to 10 percent.  

Private medical records from Edward T. O'Brien, M.D., dated 
in May 1992 noted the veteran's complaints and a diagnosis of 
myeloma.  X-rays revealed findings consistent with the 
diagnosis.   Additional records dated from January to 
November 1997 pertained to treatment for multiple myeloma.

Private medical records, including a terminal hospitalization 
report from Hamot Medical Center dated from September 1994 to 
November 1997 contained records of treatment for multiple 
myeloma.

A death certificate indicated the veteran died on November 
[redacted], 1997.  The cause of death was listed as multiple myeloma.  
Gastrointestinal bleeding contributed to death, but did not 
result in the underlying cause.  No autopsy was performed.

Medical information downloaded from the Multiple Myeloma 
Resource Center website was received in December 1998.  It 
contained information on risk factors and prevention of 
multiple myeloma.  Exposure to radiation is listed as a risk 
factor, with the notation that the exposure, by most accounts 
results in a "very small number of cases."

The appellant testified during a personal hearing in April 
1999 that her husband was exposed to excessive radiation in 
service due to the number of x-rays taken to diagnose his 
disc problem.  His back pain had always been in the same area 
of his back that was operated on in service.  

Additional medical information obtained from the Internet 
regarding multiple myeloma was received in April 1999.  The 
material pertained to the risk factor, which included 
frequent exposure to radiation.

A statement dated in August 1999 from the veteran's daughter, 
who is a registered nurse, provided medical information on 
multiple myeloma based on her research of the subject.  She 
indicated that a research study by the National Cancer 
Institute in Bethesda, Maryland specifically addressed the 
elevated risk of developing multiple myeloma from multiple 
diagnostic x-rays.  Of the three cancers studied, multiple 
myeloma was the form in which an increased risk was the most 
conclusive.  Fifteen or more x-ray procedures put an 
individual into the most highly exposed study group.  She 
indicated that the number of x-rays documented in service and 
after service put the veteran into the highly exposed 
category.  She also noted that there were several myelographs 
in service, which were invasive procedures that may have had 
an adverse affect on the veteran's spinal column.  She 
pointed out that x-rays taken in May 1992 noted that there 
was metastasis to the region of his lower spine (L5).  She 
opined that her father's cancer may have well been a result 
of his spinal injury and treatment.  While she made general 
references to various studies, she neither provided copies of 
the articles, nor any specific source information regarding 
the articles. 

In September 1999, the claims folder was reviewed by an 
oncology specialist at the VA Medical Center in Buffalo, New 
York.  Based on the epidemiological dated from the various 
studies, the physician opined that there was no clear-cut 
evidence to support a cause and effect relationship between 
the diagnostic x-rays and multiple myeloma.  Assuming that 
the majority of the x-ray exposure occurred in 1953 and 1954, 
the other issue was the time lapse between the x-ray exposure 
and myeloma.  While multiple myeloma is know to have a long 
lag interval and could develop over many years, a 38-year lag 
was excessive in the physician's opinion.  The physician 
recognized that multiple myeloma is a multi-step process; 
therefore, one could not definitely exclude that the first 
step in the process could have begun with x-ray exposure.  
Despite this, the physician opined that it was less likely 
than not that the veteran's multiple myeloma was caused by 
diagnostic x-rays for intervertebral disc syndrome.

A statement from Dr. O'Brien dated in October 1999 indicated 
that he first saw the veteran in April 1992.  Testing 
revealed a diagnosis of multiple myeloma.  The disease 
progressed to the point that the veteran succumbed to it in 
November 1997.  In Dr. O'Brien's opinion, the veteran was 
continuously disabled and unable to participate in any 
gainful employment during this period due to his cancer.

The appellant submitted information in August 2002 from the 
Foundation for Cancer Research that lists excessive exposure 
to radiation as a risk factor in multiple myeloma.

In March 24, 2003, the claims folder was reviewed by the 
Chief of Oncology at a VA Comprehensive Cancer Center.  The 
physician noted specific information contained in a 1991 VA 
orthopedic compensation examination.  The appellant's 
contention that VA misdiagnosed her husband in 1991 was based 
on this particular examination.  Complaints of chronic back 
pain were noted and there was no indication that the pain was 
worse or different than what he previously experienced.  X-
rays from the previous year that revealed arthritis were 
reviewed.  The oncologist indicated that multiple myeloma was 
a difficult disease to diagnose, particularly in an 
individual with chronic back pain.  Based on her review of 
the evidence, the 1991 examination was appropriate and there 
was no error in judgment.  There was nothing in the report to 
suggest that his presentation was for anything other than 
chronic low back pain.  It was also pointed out that multiple 
myeloma is a terminal disease and even if it had been 
diagnosed at the time of the 1991 examination, an earlier 
diagnosis would not have changed the treatment chosen or the 
natural history of the disease.

Analysis

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic diseases if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.  Moreover, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would, in fact, be 
administered. 38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994). Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995). The interim rule was later adopted as 
a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997.  See 38 U.S.C.A. § 1151(a)(A)(B) (West Supp. 1997); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the appellant's claim for benefits was received in 
November 1998, after the effective date of the legislative 
amendment to 38 U.S.C.A. § 1151, the 1997 statutory amendment 
applies.  Thus, if the applicable statutory and regulatory 
criteria are otherwise met, this claim could only be granted 
with evidence of either fault by VA or an intervening event 
not reasonably foreseeable.

In the case at hand, the appellant contends that exposure to 
radiation in service due to x-rays and a myelogram (a form of 
x-ray) caused the veteran's multiple myeloma.  After a 
careful review of the record, there is insufficient evidence 
that multiple myeloma was incurred in or aggravated by 
service.  Clearly, there is no evidence of the disease prior 
to service to make aggravation a viable option.  It is also 
clear that there was no evidence of the cancer in service.  
What the evidence did show is that the veteran had several x-
rays in service, and that he was first diagnosed with 
multiple myeloma 38 years after service.  The appellant 
submitted general medical information from several sources 
that indicated frequent exposure to radiation was a high risk 
factor in the development of multiple myeloma.  While this 
information suggests a connection, it has no probative value 
in determining etiology due to the broad, generalized nature 
of the material.  In order for evidence relating to etiology 
to be meaningful, facts specific to the individual must be 
taken into consideration by a medical professional.  

Similarly, the appellant's sincere belief that the veteran's 
multiple myeloma was related to service is not competent to 
establish a medical diagnosis or show medical etiology merely 
by her own assertions.  Such matters require medical 
expertise, which the appellant does not have.  38 C.F.R. 
§ 3.159(a)(1) (2003).  (Competent medical evidence means 
evidence provided by a person who is qualified  through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As to whether the veteran's multiple myeloma was related to 
service, there are differing opinions from medical 
professionals in the form of a registered nurse and a VA 
physician.  When faced with conflicting diagnoses, the Board 
must compare and weigh the probative value of the two 
opposing medical opinions.  If they are found to be in 
equipoise, then the benefit of the doubt is applied in the 
appellant's favor.  Based on the evidence of record, the 
Board does not find the conflicting opinions to be in 
equipoise. 

The appellant's daughter, who is a registered nurse, offered 
an opinion based on her research of the disease and a review 
of the veteran's medical records.  While she made general 
references to various studies, she neither provided copies of 
the articles, nor any specific source information regarding 
the articles.  She opined that the veteran's cancer may have 
been the result of the treatment for his back injury in 
service.

An oncology specialist at the Buffalo VAMC, reviewed the 
record and opined that multiple myeloma was less likely than 
not related to radiation exposure due to x-rays in service.  
Although multiple myeloma was known to develop over a period 
of time, the physician was indicated that 38 years was an 
excessive amount of time between exposure and the disease.

In the Board's view, the oncologist's opinion has greater 
probative value.  While the appellant's daughter is a medical 
professional, her experience as a nurse is not on equal par 
with an oncology specialist.  Furthermore, her opinion was 
based on general research regarding multiple myeloma, and not 
the specific claim presently before the Board.   The 
oncologist's specialized experience and training in this 
field are factors that enhance the validity to the opinion 
expressed.  As such, the Board finds the oncologist's opinion 
that the veteran's cancer was less likely caused by x-rays in 
service was highly persuasive as to the outcome of the case.

The appellant also offered an alternate theory by which death 
benefits could be obtained.  She contends that VA was 
negligent in not diagnosing her husband's multiple myeloma in 
December 1991 and that this missed diagnosis resulted in his 
death due to the disease.

The question of negligence or some other fault on the part of 
VA was posed the Chief of Oncology at the VA Comprehensive 
Cancer Center.  The oncologist's review of the evidence 
indicated that no such negligence or fault existed.  The 
complaints were no different than those previously reported 
for the veteran's long-standing back problem.  In light of 
the veteran's medical history, the examination was considered 
appropriate and there was no error in judgment.  

The Board also points out that compensation is not payable if 
the death results from the natural progression of the 
disease.  See 38 C.F.R. § 3.358(b)(1).  In this regard, Dr. 
Steinbrenner noted that multiple myeloma is a terminal 
disease, and that even if the December 1991 examination 
resulted in an earlier diagnosis, there would have been no 
change in the treatment or the natural history of the 
disease.  Since an earlier diagnosis would not have had an 
affect on the natural progression of the disease, and no 
fault was found on the part of VA, compensation is not 
payable under 38 U.S.C.A. § 1151.

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990). 




ORDER

Service connection for cause of the veteran's death is 
denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



